DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 5/11/2022.  Claims 1, 7, 15, 18, 20, and 24 are amended, claims 26-29 are new, and claims 1, 4-7, 9-11, 13, 15-16, 18-20, 22, 24, and 26-29 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9-11, 13, 15-16, 18-20, 22, 24, and 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claim 1 recites “a first camera supported by the second portion and configured to capture images from a first side of the user … a second camera supported by the second temple and configured to capture images from a second side of the user … wherein the first and second cameras are configured to capture images on the first side and the second side of the user to assist in rendering a panoramic view”.  Applicant discloses a first camera configured to capture images from a side of the user (element 30D in Fig. 1H), a camera with a 270 degree field of view ([0027] of Specifications), and duplicating the temple device (“the second temple 14B may have the same configuration as the first temple 14A”;  [0029]).  This combination of teachings, in the context of further disclosure, does not evidence possession of the claimed configuration of the first and second cameras assisting to render “a panoramic view”.  As discussed in the 35 U.S.C. 112(b) section below, the term “panoramic view” requires a continuity of the field of view that is not evidenced as possessed by Applicant at the time of the invention.  In particular, even with two side-facing cameras mounted on respective temples with 270 degree fields of view, there would not necessarily be the requisite angular overlap of the images to allow for continuity of an image.  Two discontinuous images acquired from sides of spectacle temples would not be understood to be a panoramic view regardless of angular range captured in the respective images.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In combination with independent claim 1, Claim 7 limits the invention as requiring “the electronic device [disposed in the releasably connected second portion]” to comprise “a battery, and a light emitting diode (LED)” and for the releasably connected second portion to further support the first camera.  The original disclosure does not evidence possession of this combined structure despite separately disclosing embodiments having the LED/battery structure and camera separately.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9-11, 13, 15-16, 18-20, 22, 24, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “panoramic” in claim 1 may be used by the claim to mean “two distinct image views,” while the accepted meaning is “an unbroken view of the whole region surrounding an observer” (Oxford English Dictionary).  As noted in the 35 U.S.C. 112(a) rejection above, there is no support for a two camera system configured to capture an unbroken view of a whole region surrounding the spectacles.  Applicant’s disclosure evidences two cameras on respective temples with side views, one or both of which may have a 270 degree.  There is no disclosure that the respective camera images overlap to an extent that would allow for a panoramic view to be formed.  While the term “panoramic” is not disclosed, images from disparate side fields of view is evidenced as possessed.  For the purposes of examination, the claim will be interpreted as requiring the respective cameras to acquire separate fields of view. The term is indefinite because the specification does not clearly redefine the term.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11, 13-16, 18-19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub.  2015/0212329 to Sugihara et al. (hereinafter Sugihara; previously cited) in view of US Pat. No. 8,109,629 to Howell (hereinafter Howell; previously cited) and US Pat. No. 10,268,276 to Fisher et al. 
Regarding claim 1, Sugihara discloses eyewear (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) comprising: a frame (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) configured to support an optical element (lens of front part 30, Fig. 1-4), wherein the frame has a first side (a first temple part 10 side, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) and a second side (a second temple part 20 side, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B); a processor disposed in the eyewear and configured to operate the eyewear (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0236]-[0248]); a first temple (temple part 10 and temple tip 12, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) adjacent the first side of the frame, the first temple comprising a first portion (temple portion of frame 30 having connector CF2, Fig. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) adjacent the frame and a second portion (temple part 10 and temple tip 12, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) releasably connected to the first portion (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), the first temple having a concealed state and an exposed state (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), wherein the second portion Is configured to rest above an ear of a user when the eyewear is worn by the user (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B); and an electronic device (e.g. circuit board 14 and display 50, Fig. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) disposed in the releasably connected second portion; a first camera supported by the second portion and configured to capture images from a first side of the user (imager 32, Fig. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), a second temple adjacent the second side of the frame (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B); a second camera supported by the second temple and configured to capture images from a second side of the user (e.g. parallax; [0231]); a first electrical connector (electrical connector CF1 implied by “when the temple tip part 12 is connected to the temple part 10 through the connection section CP3, power supplied from the battery 16 provided to the temple tip part 12 is supplied to the circuit board 14 through connection lines LB1 to LB4 to drive the electrical parts mounted on the circuit board 14”, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0220]) coupled to the first portion of the first temple, and a second electrical connector (electrical connector CP1 implied by “when the temple tip part 12 is connected to the temple part 10 through the connection section CP3, power supplied from the battery 16 provided to the temple tip part 12 is supplied to the circuit board 14 through connection lines LB1 to LB4 to drive the electrical parts mounted on the circuit board 14”, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0220]) coupled to the second portion of the first temple and to the electronic device ([0220]), wherein the second electrical connector is configured to electrically connect with the first electrical connector (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B); wherein the first electrical connector and the second electrical connector are configured to electrically connect the processor in the frame ([0236]-[0248]) to the electronic device in the second portion of the first temple (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0220]), wherein the first and second cameras are configured to capture images on the first side and the second side of the user to assist in rendering a panoramic view (inherent structure of the cameras described as having a parallax effect in [0231]). 
In [0236]-[0248], Sugihara discloses “the detection section 310 detects the type of temple part connected to the right side or the left side of the front part” and “[t]he processing section 300 performs a process based on the detection result of the detection section 310”.  The processing section 300 is not clearly disclosed as itself located in any particular section, except in an alternative embodiment in which the processing sections 300-1 and 300-2 are disclosed as located in respective temple parts.  In the embodiment of Figs. 21A and 21B, the processing unit is not distributed and thus is located in either the frame 30 or one of the temple parts.  Therefore, regardless of which location the processing unit is located, the processing unit is connected to a temple part via a temple connection.

    PNG
    media_image1.png
    184
    551
    media_image1.png
    Greyscale

Further, the claim has been amended to recite that a first camera is “supported by the second portion” and a second camera is “supported by the temple”. It is noted that this language does not require sameness of the respective components.  In other words, the claim does not require the second portion to be the first camera.  The claim language does not require the second camera to be integrated within the second portion nor projecting from the second portion.  The requirement to be “supported by” is taken according to the plain meaning, as would be consistent with the Specifications.  
As noted in the rejections of the previously presented Claims 21 and 23, Sugihara does not disclose disposing a camera in the removable/detachable section, though the Howell reference was presented to demonstrate the obviousness of modifying Sugihara to provide a camera in the claimed second portion (col. 10, ln. 51-col. 11, ln. 4).
Sugihara discloses the claimed invention as cited above though does not explicitly disclose: a processing unit in the frame.
Howell discloses (“the one or more electrical components can be placed at the endpiece and thereby communicate with other electrical components in a front area (e.g., lens holder region or bridge region) or the other endpiece (which can also be extended) without having to communicate through a hinge or connector.”, Figs. 11-12; col. 25, ln. 31-col. 27, ln. 44).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to electrical components in the frame as taught by Howell with the system as disclosed by Sugihara.  The motivation would have been to “communicate with other electrical components in a front area (e.g., lens holder region or bridge region) or the other endpiece (which can also be extended) without having to communicate through a hinge or connector” (col. 25, ll. 31-44).
Regarding claim 4, Sugihara discloses the first electrical connector is embedded within the first portion of the first temple (Figs. 12A-12B, 15A-15B, 16A-16B), such that the first electrical connector is concealed from an exterior of the eyewear in the concealed state of the first temple when the second portion covers the first electrical connector (Fig. 12A-12B, 15A-15B, 16A-16B), and is exposed to the exterior of the eyewear in the exposed state of the first temple when the second portion does not cover the first electrical connector (Fig. 12A-12B, 15A-15B, 16A-16B).
Regarding claim 5, Sugihara discloses the second electrical connector is exposed from an exterior of the eyewear in the exposed state (Fig. 15A-15B).
Regarding claim 6, Sugihara discloses the electronic device is an active component (e.g. integrated circuit, battery, and/or display device, Figs. 12A-12B, 15A-15B, 16A-16B).
Regarding claim 9, Sugihara discloses the electronic device comprises a sensor (“When the processing section 300 has determined that the temple part 20 provided with a sensor (e.g., GPS sensor or acceleration sensor) has been connected to the front part 30, the processing section 300 performs a process corresponding to the sensor”; [0242]).
Regarding claim 10, Sugihara discloses the electronic device is a passive component (wiring, Figs. 12A-12B, 15A-15B, 16A-16B).
Regarding claim 11, Sugihara discloses the processor is configured to receive power from the electronic device in the releasably connected second portion (battery configuration; Figs. 12A-12B, 15A-15B, 16A-16B).
Regarding claim 13, Sugihara discloses the first and second electrical connectors are cable- type connectors (terminals CF1, CP1, TF1, TP2, Figs. 3B).
Regarding claim 15, Sugihara discloses a method of configuring eyewear, the eyewear having a frame (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), a processor configured to operate the eyewear (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0220]) and a first temple (a first temple part 10, a second temple part 20, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) comprising a first portion (temple portion of frame 30 having connector CF2, Fig. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) adjacent the frame and a second portion (temple part 10 and temple tip 12, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) releasably connected to the first portion (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), wherein the second portion Is configured to rest above an ear of a user when the eyewear is worn by the user (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), a first camera supported by the second portion and configured to capture images from a first side of the user (imager 32, Fig. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), a second temple adjacent the second side of the frame (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B); a second camera supported by the second temple and configured to capture images from a second side of the user (e.g. parallax; [0231]), the method comprising: removing the second portion of the temple from the first portion of the temple (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), the first portion including a first electronic component (imager 32, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) coupled to a first electrical connector (CF1; Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) and the second portion including a second electronic component (battery and/or display, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) coupled to a second electrical connector (CP1; Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B) configured to mate with the first electrical connector (Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B), connecting the second portion of the temple to the first portion of the temple such that the processor communicates with the second electronic component ([0236]-[0248]), , wherein the first and second cameras are configured to capture images on the first side and the second side of the user to assist in rendering a panoramic view (inherent structure of the cameras described as having a parallax effect in [0231]).

    PNG
    media_image1.png
    184
    551
    media_image1.png
    Greyscale

Sugihara discloses the claimed invention as cited above though does not explicitly disclose: a processing unit in the frame.
Howell discloses (“the one or more electrical components can be placed at the endpiece and thereby communicate with other electrical components in a front area (e.g., lens holder region or bridge region) or the other endpiece (which can also be extended) without having to communicate through a hinge or connector.”, Figs. 11-12; col. 25, ln. 31-col. 27, ln. 44).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to electrical components in the frame as taught by Howell with the system as disclosed by Sugihara.  The motivation would have been to “communicate with other electrical components in a front area (e.g., lens holder region or bridge region) or the other endpiece (which can also be extended) without having to communicate through a hinge or connector” (col. 25, ll. 31-44).
Regarding claim 16, Sugihara discloses the second electronic component comprises a battery, wherein the method includes recharging the battery, and then reattaching the second portion to the first portion (“The battery 16 provided to the temple tip part 12 can be charged using a charging device or the like by removing the temple tip part 12 from the temple part 10”; [0220]).
Regarding claim 18, Sugihara discloses the method includes attaching a different said second portion to the first portion of the temple (“the right temple part and the left temple part can be interchanged by interchanging the temple parts 10 and 20”, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0236]-[0248]).
Regarding claim 19, Sugihara discloses the method includes independently operating the second electronic component when the second portion is removed from the first portion (interchanging process makes the operation of the temple pieces agnostic as to the connecting portion CF1 and CF2, Figs. 12A-12B, 15A-15B, 16A-16B, 19, 21A-21B; [0236]-[0248]).  Further, it can be said that a battery operates to store energy and whether the battery is connected or not to a connecting portion CF1 or CF2, the battery continues to store energy.
Regarding claims 22 and 24, Sugihara discloses the claimed invention as cited above though does not explicitly disclose a speaker disposed in the releasably connected second portion.
Howell discloses a speaker disposed in the releasably connected second portion (Figs. 3D-3E; col. 18, ll. 44-63).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a speaker in the detachable portions as taught by Howell with the system as disclosed by Sugihara.  The motivation would have been to provide sound functionality to a spectacle frame. While the Howell speaker is not disclosed as integrated within the temple circuitry like other embodiments in Howell and Sugihara relied upon in teaching the inventions of the independent claims, a person having ordinary skill in the art would understand that providing the functionality of sound generation on the temple is obviated by Howell.

Claims 7, 20, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara in view of Howell as applied to Claim 19 and further in view of US Pat. No. 8,491,118 to Waters (hereinafter Waters).
Regarding claims 7 and 20, Sugihara discloses “that the eyeglass-type wearable device according to one embodiment of the invention may have a configuration in which the display device is not provided, or may have a configuration in which a device other than the imaging device and the display device can be mounted in a wearable manner” ([0136]). Further, Sugihara discloses a configuration in which the display 50 and battery are removable together (Figs. 10A-10C) and thus configured to be disconnected. 
Sugihara discloses the claimed invention as cited above though does not explicitly disclose: the second electronic component comprises an LED, wherein the method further comprises illuminating the LED when the second portion is physically separated from the first portion.
Waters discloses the second electronic component comprises an LED, wherein the method further comprises illuminating the LED when the second portion is physically separated from the first portion. (“The light mounts 18 are preferably compactly sized housings 109 for containing the high intensity LEDs 108 and at least one, and preferably two, small disc-shaped battery power supplies 116 in a space savings manner therein. The housings 109 can be constructed of two halves or cover members 106 and 107 each with mounting surfaces generally designated 30 and 32 configured to orient the LED dome lens 34 in a forward opening 36 of the housing 109 such that the light beam cones 136, 138 emanate in the desired inward direction” col. 10, ll. 43-65).
Waters discloses a standalone lighting unit that does not require additional circuitry and/or supporting structures from the spectacles frame.  Waters does not disclose the form factor and integration of electrical components disclosed by Sugihara and recited in the claim (e.g. coupling electronic components). Sugihara discloses “to improve the weight balance of the eyeglass-type wearable device, and provide an eyeglass-type wearable device… and can be comfortably used for a long time… the weight balance can be further improved by providing a battery in the temple tip part, or dividing the electrical unit between the right temple part and the left temple part”.  In other words, Sugihara provides the motivation for an artisan to provide electronic components in a form factor that is balanced, removable, and integrated within the balanced load of the spectacle frame.  Waters discloses a utility in providing a functional, in-tact illumination unit for integration into spectacles for the purposes of providing a reading aid. 
Regarding claims 27 and 29, Sugihara discloses the claimed invention as cited above though does not explicitly disclose the second portion further comprises a switch configured to control the LED.
Waters discloses the second portion further comprises a switch configured to control the LED (“a switch 114 having an actuator projecting portion 110 … to push the switch 114 for sliding in either one of two directions to turn the light module off and on”; Fig. 4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a switch as taught by Waters with the system as disclosed by Sugihara.  The motivation would have been to preserve energy within the battery for continued usage.

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara in view of Howell as applied to Claim 1 and further in view of US Pat. No. 8,872,910 to Vaziri (hereinafter Vaziri).
Regarding claims 26 and 28, Sugihara discloses: the claimed invention as cited above though does not explicitly disclose the panoramic view is a 270 degree view.
Vaziri discloses the panoramic view is a 270 degree view (Figs. 2, 8, 16; col. 15, ll. 32-47).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed field of view as taught by  Vaziri with the system as disclosed by Sugihara. The motivation would have been to provide a field of view comparable to human vision (col. 10, ll. 30-65).


Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.
On pages 6-7 of the 5/11/2022 Response, Applicant argues that the claimed invention differentiates over cited prior art Sugihara and Howell in capturing “images from a first side of the user”, “images from a second side of the user”, and “to assist in rendering a panoramic view”.  Examiner respectfully disagrees that the claim language requires a camera configuration distinct from that provided in the prior art inventions.  In particular, the phrasing first and second “side of the user” does not exclude images of “forward facing” cameras providing images with parallax.  The claims are given the broadest reasonable in light of the Specifications, and in this instance the plain meaning of “side of the user” is consistent with the use in the disclosure.  In other words, forward facing cameras disposed on respective sides of a user’s centerline would necessarily capture images of a first and second side of the user while forward facing.  The claim does not require the optical axes of the cameras to be oriented in any particular direction and thus a camera field of view capturing left and right sides of a user’s centerline would necessarily anticipate the claimed camera configuration.  The “front”, “left”, “right”, “rear”, “top”, and “bottom” would all be considered “sides” of a user. A camera capturing any region around a user, or an LED illuminating any region around a user, would necessarily perform the function to a “side”. The same applied to the Claim 7 limitations argued on Page 7 of the Response.
On page 7 of the Response, Applicant argues that there is support for the language requiring a 270 degree view though the paragraph [0027] discloses a single camera with the recited field of view. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872